EXHIBIT .A

Professiona| Qua|ifications

Thomas J. Waitkins
914 330-5083 cell

New York State Certified General Real Estate Appraiser #46-4263
Certified New York State Assessor - Assessor, Town of Cortlandt, NY

Affiliate Member - Appraisal lnstitute
Member - Westchester County Board of Realtors; Hudson Gateway Association of Realtors;
NY State Assessor’s Association; 2015 Past~President - Westchester County Assessor's Association

Appraisal Education martial listing!

Appraisa| Institute'

Principles of Real Estate Appraisal; Residential Vaiuation; Standards of Professional Practice Parts A & B;
Capitalization Theory and Technique, Part A; Capitalization Theory and Technique, Part B;
Case Studies in Real Estate Valuation; Report Writing and Valuation Analysis;
Advanced Income Capitalization (20] 0); Advanced Sa]es Comparison & Cost Approaches (2010)
Highest & Best Use (2010); Online Business Practice & Ethics (2009)
USPAP Update 11/08/07
Demonstration Appraisal Successfully Completed &
Appraisal Institute Experience Credit Levels I & ll Approved

Appraisal |nstitute Seminars

What’s It Worth - Who Wants to KnoW: Valuation of Reai Property in Litigation; Case Studies in Specia] Purpose Properties;
Appraisal Review - the Client Point of View; Principles of Appra.isal Review; Right Of Way and Easernent; Current Issues in
Tax Certiorari; Appraising High-Value and Historic Homes; Alternative Residential Reporting Forms; Dyna:nics of Office
Building Valuation; Sales Comparison Valuation of Small, Mixed-Use Properties; Scope of Worlc: Expanding Your Range of
Services; Residential Market Anaiysis and Highest & Best Use

New York State Office oi Reai Property & Tax Services

Assesmen't Admiustration; Data Co_llection; Introduction to Farm Appraisal; Exemptions; Prepa.ring for SCAR Hearings;
- Intro to RPSv4; Revalutation; Cell tower valuation

Professional Experience

Engaged exclusively in the appraisal of real estate since 1986. A`ssignments include single-family dwellings,
residential condominiums and cooperatives, vacant land, multi-family dwellings, apartment buildings,
condominiums and cooperative buildings, retail and store buildings, industrial and office buildings, for the
purposes of finance, purchase, sale, gift tax, matrimony, condemnation and estate taX.

Accepted as expert Witness in Federal Bankruptcy Conrt, NYC, and Westchester County Court, White Plains, NY.
Primary territory comprises New York, Bronx, Queens, Kiiigs and Richmond Counties in NeW York City;
Westchester, Putnam, Dutchess, Rocldand, Orange and Ulster Counties in the Hudson Valley region of New York.

City of Peekskiil, NY Assessor (2()08 - 2010)
Town of Cortlandt, NY Assessor (01/01/11 ~ present)

